Citation Nr: 1637068	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  15-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  Thereafter, he had service in the U.S. Marine Corps Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was before the Board in December 2015, when it granted entitlement to service connection for tinnitus and remanded entitlement to service connection for bilateral hearing loss.  An April 2016 rating decision effectuated the Board's grant of service connection for tinnitus.  The remaining issue of entitlement to service connection for bilateral hearing loss now returns for appellate review. 

In May 2016, the Veteran filed VA 21-0966, Intent to File a Claim for Compensation and/or Pension or Survivors Pension and/or DIC, with both compensation and pension affirmatively checked on the form; however, these claims have not been further identified and/or clarified.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a grant of the issue on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect this claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the December 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran's service treatment records do not reference noise exposure or hearing loss during service.  However, in his January 2015 VA Form 9, substantive appeal, the Veteran stated, in part, that his bilateral hearing loss was a direct result of military service as a tank driver for two years.  At the December 2015 VA audiological examination, the Veteran reported military noise exposure from tanks, tank cannons, and machine guns.  The Veteran's service records document that his military occupational specialty included service as a Tank Crewman.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing.

The Veteran was afforded VA audiological examinations for hearing loss in June 2014 and December 2015.  Each VA examiner provided a diagnosis of bilateral sensorineural hearing loss.  June 2014 and December 2015 VA audiometric testing revealed bilateral hearing loss disability for VA purposes in both ears.  Id.  Thus, the current disability element for bilateral hearing loss is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to the in-service noise exposure.

As to the origin of the Veteran's hearing loss, the June 2014 VA examiner found the Veteran's left ear and right ear hearing loss was not as least as likely as not caused by, or a result, of an event in military service.  The June 2014 VA examiner provided a rationale which noted the Veteran's May 1956 enlistment examination and March 1958 separation hearing examination consisted of whispered voice testing, which was not a valid means of assessing hearing sensitivity.  The June 2014 VA examiner also noted a February 1962 reserve examination showed the Veteran's hearing was normal bilaterally.  

A December 2015 VA examiner similarly found the Veteran's left ear and right ear hearing loss was not as least as likely as not caused by, or a result of, an event in military service.  The December 2015 VA examiner stated that normal hearing was present bilaterally four years after separation from active duty service based on a February 1962 audiogram, therefore the Veteran's hearing was normal at separation from the military.  The December 2015 VA examiner further stated that once military noise exposure was removed, hearing would not be expected to get worse and referenced findings from the Institute of Medicine.  The December 2015 VA examiner provided a rationale which stated, in part, that review of service records showed inadequate audiometric testing at entrance into service in May 1956 and at discharge in March 1958 as only whisper tests were conducted, which were not a valid measure of hearing sensitivity.  However, the December 2015 VA examiner found the February 1962 reserve audiogram showed normal hearing bilaterally was present four years after separation from active duty, in the original ASA (American Standards Associates) format as well as normal hearing bilaterally when converted to the ISO (International Standards Organization) standard.  The December 2015 VA examiner found the Veteran's worst threshold was 25 dB at 500 Hz bilaterally when converted to the ISO standard and that such was considered normal for VA standards.  The December 2015 examiner reported that he was unable to determine if a significant threshold shift occurred during military service because the whispered voice test was only administered upon enlistment to service.  

The December 2015 VA examiner also cited findings from the Institute of Medicine, specifically, that the evidence from laboratory studies in humans and animals was sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds were measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure and that most recovery to stable hearing thresholds occurred within 30 days.  The December 2015 VA examiner further cited Institute of Medicine findings that current science indicated that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggested that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely and that individuals with previous noise-induced hearing loss were neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss.  The December 2015 VA examiner opined that if the Veteran's hearing was normal upon discharge, then there was no evidence of hearing damage due to military noise exposure, and that any worsening of hearing from the time of discharge to the present was due to noise exposure between the time of discharge to the present.  

Contrary to the opinions from the June 2014 and December 2015 VA examination reports, the evidence reveals that hearing loss was, in fact, demonstrated during the Veteran's February 1962 reserve examination.  Specifically, the Veteran's February 1962 reserve examination showed auditory thresholds above normal levels for both the left ear and the right ear, of 25 dB at 500 Hz bilaterally, when converted from ASA standards to ISO standards, as the service department record, which predated October 31, 1967, is presumed to have utilized ASA standards.  Hensely v. Brown, 5 Vet. App. 157 (1993).  The December 2015 VA examiner was correct in finding such does not meet the standard for hearing loss for VA purposes to determine disability.  McKinney v. McDonald, 28 Vet. App. 15, 22-23, 28 (2016).  However, contrary to the December 2015 VA examiner's findings, the February 1962 reserve examination report does indicate some level of hearing loss as the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  .Hensely, 5 Vet. App. at 157.  Thus, the February 1962 reserve examination does demonstrate some degree of hearing loss for both the left ear and right ear and was the first audiometric testing conducted after service that is of record.  

Moreover, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  Notably, at the December 2015 VA examination the Veteran reported no post-service noise exposure.  Furthermore, the June 2014 and December 2015 examiners each found the Veteran had normal hearing during the February 1962 reserve examination, which as noted above, is factually inaccurate.  Thus, the June 2014 and December 2015 VA examination reports are of little evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has consistently stated that he has experienced hearing loss during and since service.  Specifically, during the December 2015 VA examination, the Veteran reported the onset of subjective hearing loss while working at Corpus Christi Naval Station in January 1958.  During the December 2015 VA examination the Veteran further reported that he had difficulty hearing speech while working as a gate guard at that time and denied post-military noise exposure.  A September 2013 VA treatment record documented the Veteran reported, in part, gradually decreased hearing and speech understanding, albeit he did not indicate such onset following service as noted in the same record with respect to tinnitus.  Nevertheless, the Veteran's report of hearing loss during and since service is not specifically contradicted by any other evidence of record.  Furthermore, the Veteran is competent to report observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  

The Board finds the Veteran's report regarding the onset of his symptoms pertaining to his hearing difficulty to be credible and is accorded significant evidentiary weight.  Furthermore, as noted above, hearing difficulty was documented on initial post service audiometric testing during the February 1962 reserve examination.  Moreover, there is no evidence of any intercurrent cause as the Veteran has denied post-service noise exposure.  Even the December 2015 VA examiner appeared to find the Veteran's current hearing loss was related to noise exposure, as he noted in part, that any worsening of hearing from the time of discharge to the present was due to noise exposure between the time of discharge to present.  However, as noted above, there is no evidence of any intercurrent noise exposure.  Thus, the Veteran's credible statements, combined with other evidence regarding his hearing loss disability, places in equipoise the question of whether the Veteran's bilateral hearing loss is etiologically related to service.

When resolving doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


